Title: From John Adams to Josiah Quincy, 17 May 1759
From: Adams, John
To: Quincy, Josiah


     
     Braintree, post 17 May 1759. Printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:113, from a draft of a letter perhaps not sent. On Col. Josiah Quincy (1710–1784) and JA’s early relations with him, see JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., index.
    